Title: To George Washington from Timothy Pickering, 12 February 1796
From: Pickering, Timothy
To: Washington, George


          
            Friday Feby 12th [1796]
          
          The Secretary of State has the honor to lay before the President the translations of two letters from Mr Skjoldebrand at Algiers to Colo. Humphreys, part of the packet received with the treaty.
          Also the draught of a letter to Mrs Bradford, which if approved, the Secretary will send by to-morrow’s post.
        